Citation Nr: 1218352	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  11-09 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for right foot disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to August 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


REMAND

The Board finds that further development is necessary prior to final adjudication of the Veteran's claim of entitlement to service connection for a right foot disability.

In December 2011, new pertinent evidence was added to the Veteran's claims file after certification of the record to the Board.  Upon review of the record, the Veteran did not submit a waiver of RO review of this evidence.  Therefore, a remand is necessary for the originating agency to consider this evidence in the first instance.  38 C.F.R. § 19.31 (2011).

The newly submitted evidence consists of private radiographs of the Veteran's right foot taken by HealthFirst Medical Group.  The Board finds that there may be additional private medical records from this facility that are not associated with the claims file.  The Veteran's statement included in the submission indicates that the X-rays show arthritis of his right foot; however, no X-ray report or other explanatory documentation accompanies the radiographs.  The Board is unable to interpret these X-rays, and therefore is unable to determine whether the Veteran has a current right foot disability based on the record.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (Board may only consider independent medical evidence in support of its findings).  Further, the claims file contains no other diagnosis of a right foot disability.

While the Veteran's service treatment records show no evidence of right foot injury or treatment, the Board finds the Veteran's account of in-service right foot injury credible.  The report of the Veteran's injury submitted with the new evidence in December 2011 remained consistent with his November 2009 account, which was the first time he sought treatment and gave a history of the incident in service.  There is no evidence in the claims file to the contrary.
On remand, the Veteran will be asked to provide a release so VA can request any medical records from HealthFirst Medical Group relevant to this claim.  Then, the Veteran should be scheduled for a VA examination to determine the etiology of any right foot disorder present during the pendency of this claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 85-86 (2006).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claim, including sending the Veteran a letter asking him to provide a release for any available medical records from HealthFirst Medical Group.  If the release is received, the RO or the AMC should request any treatment records pertinent to the Veteran and associate them with the claims file.

2.  Then, the Veteran should be afforded a VA examination to determine the nature and etiology of any right foot disability present during the pendency of the claim.  The claims file, to include the radiographs submitted by the Veteran, and a copy of any pertinent records in Virtual VA should be made available to and reviewed by the examiner.  Any indicated studies should be performed. 

Based on the examination results and a review of the record, the examiner should provide an opinion with respect to any right foot disorder currently present or present at any time during the pendency of the claim as to whether there is a 50 percent or better probability that the disorder is related to the in-service foot injury or is otherwise etiologically related to the Veteran's active service.

The examiner is on notice that the Board finds that the Veteran is credible as to his report of right foot injury incurred in 1971 during service.  Accordingly, for the purposes of the opinion, the Veteran should be presumed to be a reliable historian.

The supporting rationale for the opinion must be provided.  If the examiner is unable to provide the required opinion, he or she should explain why the opinion cannot be provided.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the Veteran's claim of entitlement to service connection for a right foot disability based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a Supplemental Statement of the Case, and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

